           Case 2:18-cv-00567-RDP Document 36 Filed 05/28/19 Page 1 of 6                                 FILED
                                                                                                2019 May-28 PM 09:03
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA, ex rel.,        )
STARR CULPEPPER, O. TAMEKA WREN,          )
                                          )
      Relators/Plaintiffs,                )
                                          )     Case No.: 2:18-cv-00567-RDP
v.                                        )
                                          )
BIRMINGHAM JEFFERSON COUNTY               )
TRANSIT AUTHORITY (BJCTA); STRADA         )
PROFESSIONAL SERVICES, LLC.;              )
WENDEL ARCHITECTURE, P.C.; SKYE           )
CONNECT, INC.; EDMOND V. WATTERS;         )
ALICE GORDON; BARBARA MURDOCK;            )
and PATRICK SELLERS,                      )
                                          )
      Defendants.                         )
     ___________________________________________________________________
            MOTION TO DISMISS PLAINTIFF-RELATORS’
            FIRST AMENDED COMPLAINT BY DEFENDANTS
            SKYE CONNECT, INC. AND ALICE GORDON
       _____________________________________________________________

       NOW COME, Skye Connect, Inc. (“Skye”) and Alice Gordon (“Gordon”), by and

through their attorney, and pursuant to Rule 12(b)(6), Fed. R. Civ. P., move the Court to dismiss

the Complaint, in all of its particulars, against these Defendants, and as grounds therefore, say as

follows:

1.     The Complaint fails to state a claim under Rule 8(a)(2), Fed. R. Civ. P. against these

Defendants under the False Claims Act (“FCA”) for which relief can be granted.

2.     The Complaint fails to meet the requirements of Rule 9(b), Fed. R. Civ. P., by providing

“the what, who, when and where” of any purported fraudulent action. Specifically, the Relators

failed in their burden to plead facts as to time, place, and substance of the Defendants' alleged

fraud, specifically, any allegedly fraudulent acts, when they occurred, and who engaged in them.


                                                 1
         Case 2:18-cv-00567-RDP Document 36 Filed 05/28/19 Page 2 of 6



See United States ex rel. Sanchez v. Lymphatx, Inc., 596 F.3d 1300, 1302 (11th Cir. 2010) (citing

United States ex rel. Clausen v. Lab. Corp. of Am., 290 F.3d 1301, 1308-10 (11th Cir. 2002)

(holding that FCA claims are subject to the pleading requirements of Rule 9(b)).

3.     The Complaint incorrectly suggests and/or alleges a violation of governmental

regulation(s) infers fraudulent activity and is actionable under 31 U.S.C. § 3729(a). See

Universal Health Services, Inc. v. Escobar, ___U.S. ___, 136 S. Ct. 1989 (2016); Clausen, 290

F. 3d 1311.

4.     Any violation of a Governmental Regulation by either of these Defendants was not

material to the Government’s decision to make any grant from which payment was made.

Relators failed to identify any grant from which BJCTA may have paid pursuant to a contract

with Skye and which may have required certifications by Skye.

5.     The Complaint incorrectly suggests and/or alleges inappropriate internal practices of the

Birmingham Jefferson County Transit Authority (“BJCTA”) infer fraudulent activity by these

non-governmental Defendants and violates the FCA. See Corsello v. Lincare Inc., 428 F. 3d

1008, 1012 (11th Cir. 2005); Clausen, 290 F. 3d at 1311.

6.     The Complaint does not contain specific factual allegations against these Defendants that

provides reasonable notice of the claims against them, as required under Rule 9(b), Fed. R. Civ.

P. and the Due Process of Law Clause of the Fifth Amendment to the United States Constitution.

7.     The Complaint is deficient under the FCA because it does not allege or describe any false

claim presented to the government for payment by either of these Defendants.

8.     The factual allegations against these Defendants claim there was not a payment of “fair

value” for lack of a competitive bid for services. There is no allegation as to why the payments

did not otherwise represent “fair value,” or how they were in fact “fraudulent” because not “fair”



                                                 2
         Case 2:18-cv-00567-RDP Document 36 Filed 05/28/19 Page 3 of 6



so the allegations fail to provide sufficient Notice to allow these Defendants to know the claims

against them. The allegations are deficient under Rules 8(a) and 9(b), Fed. R. Civ. P., and do not

state a claim under the FCA.

9.     The Complaint against these Defendants is due to be dismissed because the allegations of

failure to obtain more than one bid for work to be performed is not an action, and is not alleged

to be an action, or a duty, within the purview or ability of these Defendants to perform.

10.    The Complaint does not contain factual allegations against these Defendants that either

actually received any payment because of a fraudulently submitted invoice or claim for payment.

11.    The Complaint fails to allege the particulars of any conspiracy, a meeting with named

members of a conspiracy, or any overt act taken by either of these Defendants, or alleged

members, in furtherance of a conspiracy that harmed the government as prohibited by the FCA.

See Corsello, 428 F. 3d at 1014.

12.    The suggested quid pro quo of an increase in salary by Murdock for an increase in the

upper cap of the tasks-based contract of Skye in Paragraphs 142-144, does not provide the causal

connection required in actions based on fraud. Presumably Plaintiffs intend to go fishing in

discovery for such a connection. Plaintiff should not be allowed to use the powerful and

expensive tool of discovery in federal courts to try to pad the requirements of the Complaint.

13.    The Complaint does not contain any indicia of reliability that will satisfy Rule 9(b), Fed.

R. Civ. P. and must be dismissed.

14.    Defective complaints under the FCA are not allowed to survive a motion to dismiss in

order to allow a Relator to conduct discovery and try to fill in the inadequate allegations under

the FCA with suggestions or questions about “unfair” payments.




                                                 3
         Case 2:18-cv-00567-RDP Document 36 Filed 05/28/19 Page 4 of 6



15.    Defendant, Alice Gordon, is due to be dismissed because she has never held a contract of

any kind with BJCTA, submitted an invoice, or presented a claim for payment to the government

for herself. Alice Gordon is the CEO of Skye Connect, Inc. which has contracted with the

BJCTA, as acknowledged by Relators in the Complaint, Doc 1, p. 22, ¶ 143. There is no

contract between BJCTA and Alice Gordon, which Plaintiffs know, or should know, and she is

due to be dismissed forthwith.

16.     Any effort to amend the Complaint in order to meet the requirements of Rule 9(b) would

be futile and should not be allowed. See Corsello, 428 F. 3d at 1014. These Defendants filed

their first Motion to Dismiss on May 9, 2019 (Doc 26) in response to Relators’ Complaint (Doc

1). Relators amended their Complaint (Doc 28) on May 14, 2019 and did not provide additional

or informed allegations that would satisfy Rule 8(a)(2) or 9(b) as to these Defendants, even

though they had the opportunity to do so.

17.    Defendants are submitting a Brief in support of this Motion.



                                             /s/ Marion F. Walker
                                             Marion F. Walker
                                             ASB-0734-L73M
                                             MFWALKER LAW GROUP, LLC
                                             2323 2nd Avenue North
                                             Birmingham, AL 35203
                                             Tel: 205-327-8354
                                             Fax: 205-718-7607
                                             mfw@mfwalkerlawgroup.com
                                             Attorneys for Skye Connect, Inc. and
                                             Alice Gordon




                                                4
       Case 2:18-cv-00567-RDP Document 36 Filed 05/28/19 Page 5 of 6




                        CERTIFICATE OF SERVICE
      I hereby certify that on May 28, 2019, a true and correct copy of the
foregoing Motion was filed with the Clerk of Court by using the CM/ECF system
which will send a notice of electronic filing to the following counsel of record:
            United States Government
            U.S. Attorney’s Office for the Northern Division of Alabama
            C/o Civil Division
            1801 4th Avenue North
            Birmingham, Alabama 35203

            Samuel Fisher
            Sidney M. Jackson
            Wiggins, Childs, Pantazis
            Fisher & Goldfarb, LLC.
            301 19th Street North
            Birmingham, Alabama 35203

            Larry A. Goldston, Jr.
            Leon Hampton
            Beasley, Allen, Crow, Methvin,
            Portis & Miles, P.C.
            P.O. Box 4160
            Montgomery, Alabama 36103-4160

            Michael K.K. Choy
            Robert H. Rutherford
            Ellen T. Mathews
            E. Travis Ramey
            Burr & Forman, LLP
            420 North 20th Street
            Suite 3400
            Birmingham, AL 35203

            Daniel J. Martin
            Jones Walker, LLP.
            420 20th Street North, Suite 1100
            Birmingham, Alabama 35203



                                        5
Case 2:18-cv-00567-RDP Document 36 Filed 05/28/19 Page 6 of 6




                                  /s/Marion F. Walker
                                  Of Counsel




                              6
